DETAILED ACTION
This communication is in responsive to Application 17/333563 filed on 8/3/2021.  The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims:
		Claims 2-19 are presented for examination.
		 
Specification
The claims are objected to under 35 U.S.C. 132(a) because it introduces new matter into the claims.  35 U.S.C. 132(a) states that no amendment/claims shall introduce new matter into the disclosure/claims of the invention.  The added material which is not supported by the original disclosure is as follows: 
The limitation  “evaluating the one or more secondary words to determine an intent of the user towards the one or more topics associated with the one or more keywords in the one or more messages; 
generating a response message to the one or more messages based on the one or more topics and the intent of the user, wherein the response message includes data for actuating transmission of a service request to a designated recipient device corresponding to the one or more topics and the intent of the user;” of the independent claims. 
The limitation “…storing the one or more messages and the intent in memory” of claims 6, 12 and 18. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 7, 9-11, 13 and 15-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11050687 B2 in view of Gupta et al. (hereinafter Gupta) US 2015/0106304 A1.
U.S. Patent No. 11050687 B2 claims 1, 6 and 11 disclose all claim elements of the independent claims 2, 8 and 14 but does not expressly teach “evaluating the one or more secondary words to determine an intent of the user towards the one or more topics associated with the one or more keywords in the one or more messages; 
generating a response message to the one or more messages based on the one or more topics and the intent of the user, wherein the response message includes data for actuating transmission of a service request to a designated recipient device corresponding to the one or more topics and the intent of the user;”
Gupta teaches “evaluating the one or more secondary words to determine an intent of the user towards the one or more topics associated with the one or more keywords in the one or more messages (¶0024; expressing purchase intent towards a topic means that the social post includes words that indicate an intent to purchase the topic (e.g., a product or service). In some cases, PI posts include social posts 108 in which a user indicates a desire or need for a particular product, and/or an intent to purchase the particular product in the near future. The term near future can correspond to any period of time. For example, in some cases the near future may correspond to a few hours, such as in the case in which a user posts "what is the best place to eat in Seattle tonight". In other cases, the near future may correspond to a few days, a week, or a month, such as in the cases in which a user posts "I want to buy a new phone". In other cases, the near future may even correspond to a year, such as in the case in which a user posts "I am traveling to Hawaii next year, which hotel should I stay in?"); 
generating a response message to the one or more messages based on the one or more topics and the intent of the user, wherein the response message includes data for actuating transmission of a service request to a designated recipient device corresponding to the one or more topics and the intent of the user (Peter suggests that user intention is also considered because the sender of the social network message containing the pre-determined customer support keyword thus identified as one needing customer support, may choose to ignore the first surrogate social network message thus effectively decline the offer or to activate the embedded link to accept the offer. However, Gupta expressly teaches the user’s intent in ¶0024 as described above);”
It would have been obvious to one of ordinary skill in the art at the time of the invention filed to incorporate the teachings of Gupta into the system of U.S. Patent No. 11050687 B2 in order to find purchase intent posts expressing purchase intent towards the topic are identified from the collected social posts (abstract). Utilizing such teachings enable the system to track social network conversations that is very valuable to businesses because if a business knows what a user needs, the business can effectively target campaigns and advertisements to the user (¶0001).
Additionally, claims 2-5 of the U.S. Patent No. 11050687 B2 discloses instant application claims 3-5, 7, 9-11, 13 and 15-17
Claims 2-5, 7, 9-11, 13 and 15-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10104020 B2 in view of Gupta et al. (hereinafter Gupta) US 2015/0106304 A1.
The above rationale applies to this rejection because claims 1, 9 and 17 discloses all the limitation of the current claims but the limitation identified above with respect to the intent.  
Claims 2-5, 7, 9-11, 13 and 15-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8918465 B2 in view of Gupta et al. (hereinafter Gupta) US 2015/0106304 A1.
The above rationale applies to this rejection because claims 1, 8 and 15 discloses all the limitation of the current claims but the limitation identified above with respect to the intent.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5-6, 8, 11-12, 14 and 17-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation  “evaluating the one or more secondary words to determine an intent of the user towards the one or more topics associated with the one or more keywords in the one or more messages; 
generating a response message to the one or more messages based on the one or more topics and the intent of the user, wherein the response message includes data for actuating transmission of a service request to a designated recipient device corresponding to the one or more topics and the intent of the user;” of the independent claims and the limitations “one or more advertisements corresponding to the intent of the user in relation to the one or more topics associated with the one or more keywords” & “…storing the one or more messages and the intent in memory” of claims 5-6, 11-12 and 17-18 respectively are new matter because contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 2-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peters et al. (hereinafter Peters) US 8943145 B1 in view of Gupta et al. (hereinafter Gupta) US 2015/0106304 A1. 
Regarding Claim 2, Peters teaches a computer-implemented method, comprising: 
monitoring one or more messages posted by an originating device on a social networking website (monitoring social network messages to detect keywords identifying a need of a user for customer support related to such product or service in social messages, see Col. 3, lines 27-32. Also user name of the sender “originating device,” where the sender is among the social network community members needing customer support as identified in the Step 202 above, see Col. 8, lines 1-7 & Fig. 2A. Note that each keyword in the keyword library is obtained in a pre-determined manner for use in the method Steps 202 and 203 to identify members in a social network community that may need customer support relating to problems represented by the keyword, see Col. 7, lines 34-45 and Fig. 2A), wherein the originating device on the social networking website is operated by a user that authored the one or more messages (same as above where the sender is among the social network community members needing customer support as identified in the Step 202 above, see Col. 8, lines 1-7 & Fig. 2A); 
identifying one or more keywords within the one or more messages (monitoring social network messages to detect keywords identifying a need of a user for customer support related to such product or service in social messages, see Col. 3, lines 27-32. Also see Col. 2, lines 15-20; customer support server including a social network agent configured to search the social network server for a pre-determined customer support keyword in the plurality of social network messages), wherein the one or more keywords are associated with one or more topics (monitoring social network messages to detect keywords identifying a need of a user for customer support related to such product or service in social messages, see Col. 3, lines 27-32. Also see Col. 2, lines 15-20; customer support server including a social network agent configured to search the social network server for a pre-determined customer support keyword in the plurality of social network messages where complain as a topic in Col. 6, lines 25-39, Fig. 2b step 202 & Fig. 3A complaining about a problem, keyword library which is configured to store customer support related keywords (143, etc.).  For example, the customer support related keyword (143) may relate to a feature, function, error message, or other customer support issues of the product or service); 
analyzing the one or more messages to identify one or more secondary words (complain as in Col. 6, lines 25-39, Fig. 2b step 202 & Fig. 3A complaining about a problem, keyword library which is configured to store customer support related keywords (143, etc.).  For example, the customer support related keyword (143) may relate to a feature, function, error message, or other customer support issues of the product or service.  Generally speaking, such customer support keywords (143, etc.) may appear in the postings of the customer support forum (145) at an on-going basis.  In one or more embodiments, the keyword library (142) is updated in real-time based on the on-going posting activities to capture newly occurred customer support issues in an expedient manner.  In one or more embodiments, the social network agent (147) searches social network messages (116, 116i, etc.) using each keyword (143, etc.) in the keyword library (142).  As a result, the social network agent (147) may capture an outbreak of user complaints among members of the social network community (101), for example when a new version of the product or service is released); 
generating a response message to the one or more messages based on the one or more topics and the intent of the user, wherein the response message includes data for actuating transmission of a service request to a designated recipient device corresponding to the one or more topics and the intent of the user (Fig. 2A steps 204 and 205 where a response to the keyword is sent to the sender of social network message. Peter suggests that user intention is also considered because the sender of the social network message containing the pre-determined customer support keyword thus identified as one needing customer support, may choose to ignore the first surrogate social network message thus effectively decline the offer or to activate the embedded link to accept the offer);
and transmitting the response message (in Step 204, a first surrogate social network message is sent to the sender of the social network message containing the pre-determined customer support keyword, see Col. 8, lines 8-25 and Fig. 2A where the first surrogate social network message includes an offer to the recipient to obtain customer support via a customer support link (e.g., hyperlink, web link, etc.) embedded in the first surrogate social network message. In one or more embodiments, the first surrogate social network message containing the embedded link is sent using the API of the social network server, see Col. 8, lines 28-40 & see Col. 8, lines 35-48 and Fig. 2A), wherein the response message is transmitted using the social networking website (Upon receiving such offer, the recipient, i.e., the sender of the social network message containing the pre-determined customer support keyword thus identified as one needing customer support, may choose to ignore the first surrogate social network message thus effectively decline the offer or to activate the embedded link to accept the offer.  In Step 205, responsive to the recipient of the first surrogate social network message activating the embedded customer support link and accepting the offer, customer support information is presented to the recipient, i.e., the sender of the social network message containing the pre-determined customer support keyword thus identified as one needing customer support, see Col. 8, lines 35-48 and Fig. 2A).

Peters does not expressly teach “evaluating the one or more secondary words to determine an intent of the user towards the one or more topics associated with the one or more keywords in the one or more messages; 
generating a response message to the one or more messages based on the one or more topics and the intent of the user, wherein the response message includes data for actuating transmission of a service request to a designated recipient device corresponding to the one or more topics and the intent of the user;”
Gupta teaches “evaluating the one or more secondary words to determine an intent of the user towards the one or more topics associated with the one or more keywords in the one or more messages (¶0024; expressing purchase intent towards a topic means that the social post includes words that indicate an intent to purchase the topic (e.g., a product or service). In some cases, PI posts include social posts 108 in which a user indicates a desire or need for a particular product, and/or an intent to purchase the particular product in the near future. The term near future can correspond to any period of time. For example, in some cases the near future may correspond to a few hours, such as in the case in which a user posts "what is the best place to eat in Seattle tonight". In other cases, the near future may correspond to a few days, a week, or a month, such as in the cases in which a user posts "I want to buy a new phone". In other cases, the near future may even correspond to a year, such as in the case in which a user posts "I am traveling to Hawaii next year, which hotel should I stay in?"); 
generating a response message to the one or more messages based on the one or more topics and the intent of the user, wherein the response message includes data for actuating transmission of a service request to a designated recipient device corresponding to the one or more topics and the intent of the user (Peter suggests that user intention is also considered because the sender of the social network message containing the pre-determined customer support keyword thus identified as one needing customer support, may choose to ignore the first surrogate social network message thus effectively decline the offer or to activate the embedded link to accept the offer. However, Gupta expressly teaches the user’s intent in ¶0024 as described above);”
It would have been obvious to one of ordinary skill in the art at the time of the invention filed to incorporate the teachings of Gupta into the system of Peters in order to find purchase intent posts expressing purchase intent towards the topic are identified from the collected social posts (abstract). Utilizing such teachings enable the system to track social network conversations that is very valuable to businesses because if a business knows what a user needs, the business can effectively target campaigns and advertisements to the user (¶0001).
Regarding Claim 3, Peters in view of Gupta teach the computer-implemented method of claim 1, Peters further teaches further comprising: authenticating the originating device, wherein authenticating the originating device is performed by a server actuating transmission of the service request (obvious from Fig. 3A of peters because social network requires logging into it e.g. logging into the XYZ social network account).

Regarding claim 4, Peters in view of Gupta teach the computer-implemented method of claim 1, Peter further teaches wherein transmission of the service request is actuated, and further comprising: initiating a virtual chat session between the originating device and the designated recipient device based on the service request (Fig. 3B & Col. 10, lines 45-65; FIG. 3B shows a screen shot (310) of the customer support website including the search box (311), the customer support information box (312), and the customer question box (313). Generally speaking, the search box (311) allows a user of AccountingABC to search for customer support information to be displayed in the customer support information box (312). For example, the customer support information box (312) may be used to display Frequently Asked Questions (FAQs) and corresponding answers, chat room discussions among users and/or between users and customer support staff of AccountingABC Inc., or other types of customer support forums. As shown in FIG. 3B, the customer support information box (312) displays chat room discussion threads. In particular, two discussion threads dated 7:42 PM and 7:43 PM of Aug. 17, 2007 are originated by the same user "dmileskelly" discussing error 301 of the error 6000 category. Another discussion thread is dated 2:15 AM by another user "MacPPCons . . . " discussing corrupted QB Pro Data File resulting in error 301 of the error 6000 category).

Regarding claim 5, Peters in view of Gupta teach the computer-implemented method of claim 1, Gupta further teaches wherein the response message further comprises one or more advertisements corresponding to the intent of the user in relation to the one or more topics associated with the one or more keywords (¶0044; purchase intent module 110 can automatically target advertisements to users that make PI posts 206 to social network 104. For example, a mobile phone company may be able to use purchase intent module 110 to cause an advertisement or promotion to be displayed to users that make social posts expressing purchase intent towards a phone).

Regarding claim 6, Peters in view of Gupta teach the computer-implemented method of claim 1, Gupta further teaches further comprising: storing the one or more messages and the intent in memory (obvious from Figs. 5-6).

Regarding claim 7, Peters in view of Gupta teach the computer-implemented method of claim 1, Gupta further teaches wherein the topic associated with the one or more keywords is selected by a third party entity unassociated with the social networking website (Fig. 4; buying an iPhone).
	
	Claims 8-19 are substantially similar to the above claims, thus the same rationale applies. 				
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455